Citation Nr: 0515144	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-21 407	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1965 to October 1967.

2.  In March and May, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant's authorized representative and from the 
appellant himself, respectively, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


